                         Case 7:16-cr-00626-KMK Document 152 Filed 10/25/18 Page 1 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet I



                                         UNITED STATES DISTRICT COURT
                                      Southern District ofNew York
                                                    )
             UNITED STATES OF AMERICA               )     JUDGMENT IN A CRIMINAL CASE              1




                          v.                        )
                                                    )
                  Carson Morris                           Case Number:         16 CR 00626 (KMK)
                                                    )
                                                    )     USM Number:          14009-104
                                                    )
                                                    )     Andrew Rubin, ~sq.
                                                    )     Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)         1, 2, 3 and 4

D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                        Offense Ended
18 USC 241                        Conspiracy to Deprive Civil Rights                                       11/12/2013           1
18 USC 242                        Deprivation of Civil Rights Under Color of Law                           11/12/2013           2
18 use 371                        Conspiracy to Falsify Records                                            11/~()//i,•          3
18 USC 1519                       Falsifying Records                                                       11/12/2013           4


       The defendant is sentenced as provided in pages 2 through         ----'7~~~- of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)      any open or pending                      Dis      X are dismissed on the motion of the United States.
         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this jud~ent are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic !.circumstances.




                                                                         The Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge


                                                                         Date
                         Case 7:16-cr-00626-KMK Document 152 Filed 10/25/18 Page 2 of 7
AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page - ~ 2 - of   7
 DEFENDANT:                    Carson Morris
 CASE NUMBER:                  16 CR 00626 (KMK)

                                                           IMPRISONMENT

           The defendant is hereby committed to the custody of the Federal Bureau of Prisons ~ be imprisoned for a
 total term of:

 40 months to run concurrently for Counts 1, 2, 3 and 4. The Defendant has been advised of his right to appeal.



      X The court makes the following recommendations to the Bureau of Prisons:
        It is recommended that the Defendant be designated nearest to Miami, Florida. It is recommended that the
        Bureau of Prisons take into consideration Mr. Morris' prior employment.



      D The defendant is remanded to the custody of the United States Marshal.

      D    The defendant shall surrender to the United States Marshal for this district:

           D at                                  D a.m.        D p.m.       on
                     ---------
           D as notified by the United States Marshal.

      X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           fi1   before 2 p.m. on      December 10, 2018

           X as notified by the United States Marshal.
           X as notified by the Probation or Pretrial Services Office.


                                                                  RETURN

 I have executed this judgment as follows:




           Defendant delivered          ----------------
                                                                                           to

  at _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgme~t.

                                                                                                  i

                                                                                                  I   UNITED STATES MARSHAL

                                                                                                  '
                                                                                                  I


                                                                                                DEJUTY UNITED STATES MARSHAL
                         Case 7:16-cr-00626-KMK Document 152 Filed 10/25/18 Page 3 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 3 - Supervised Release
                                                                                                      Judgment-Page ~-3~ of -~-'-7~~
DEFENDANT:                  Carson Morris
CASE NUMBER:                16 CR 00626 (KMK)
                                                     SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:




1 year of supervised release to run concurrently for Counts 1, 2, 3 and 4.




                                                    MANDATORY CONDITIONS
 1.   You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             D The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)                                                          .
 5.    X You must cooperate in the collection of DNA as directed by the probation officer. (ch~ck if applicable)
 6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.    D You must participate in an approved program for domestic violence. (check if applicable)
 You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
 page.
                        Case 7:16-cr-00626-KMK Document 152 Filed 10/25/18 Page 4 of 7

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                                              7 _ _~
                                                                                               J dgment-Page --~4_ _ of _ _ _ _
DEFENDANT:
CASE NUMBER:
                               Carson Morris
                               16 CR 00626 (KMK)
                                                                                               t'
                                       STANDARD CONDITIONS OF SUPER, SION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your coµduct and condition.

1.    You must report to the probation office in the federal judicial district where you are auJ,rized to reside within 72 hours of your
      release from imprisonment, unless the probation officer instructs you to report to a diffetnt probation office or within a different time
      frame.
2.    After initially reporting to the probation office, you will receive instructions from the co or the probation officer about how and
      when you must report to the probation officer, and you must report to the probation offic~r as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to re.side without first getting permission from the
      court or the probation officer.                                                             '
4.    You must answer truthfully the questions asked by your probation officer.                   :
5.    You must live at a place approved by the probation officer. If you plan to change where lou live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at1least 10 days before the change. If notifying
      the probation officer in advance is not possible due to unanticipated circumstances, you rbust notify the probation officer within 72
      hours of becoming aware of a change or expected change.                                     ',
6.    You must allow the probation officer to visit you at any time at your home or elsewhere~'and you must permit the probation officer to
      take any items prohibited by the conditions of your supervision that he or she observes· plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, un ess the probation officer excuses you from
      doing so. If you do not have full-time employment you must try to find full-time emploYfllent, unless the probation officer excuses
      you from doing so. If you plan to change where you work or anything about your work (~~ch as your position or your job
      responsibilities), you must notify the probation officer at least 10 days before the change If notifying the probation officer at least 10
                                                                                                  1
      days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
      becoming aware of a change or expected change.                                                 ':
8.    You must not communicate or interact with someone you know is engaged in criminal ac~ivity. If you know someone has been
      convicted of a felony, you must not knowingly communicate or interact with that person '),vithout first getting the permission of the
      probation officer.                                                                               '
9.    If you are arrested or questioned by a law enforcement officer, you must notify the proba~·on officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, r dangerous weapon (i.e., anything that was
      designed, or was modified for, the specific purpose of causing bodily injury or death to a other person such as nunchakus or tasers ).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
      first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction.i The probation officer may contact the
      person and confirm that you have notified the person about the risk.                              I

13.    You must follow the instructions of the probation officer related to the conditions of sup~rvision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                    Date-----------~
AO 245B(Rev. 02/18)     Casein7:16-cr-00626-KMK
                      Judgment   a Criminal Case      Document 152 Filed 10/25/18 Page 5 of 7
                      Sheet 3D - Supervised Release
                                                                                    Judgment-Page   ~5~   of   7
DEFENDANT:               Carson Morris
CASE NUMBER:             16 CR 00626 (KMK)



                                                                           !
                                                                            II




                                   SPECIAL CONDITIONS OF SUPER~SION
It is recommended that the Defendant is to be supervised by the district         residence.
The Defendant will participate in an outpatient treatment program a ppr ved by the United States Probation
Office, which program may include testing to determine whether the Defi ndant has reverted to using drugs
or alcohol. The Court authorizes the release of available drug treatment ~valuations and reports to the
substance abuse treatment provider, as approved by the Probation Offic r. The Defendant will be required
to contribute to the costs of services rendered (co-payment), in an amoun determined by the Probation
Officer, based on ability to pay or availability of the third-party paymentt
AO 245B (Rev. 02/18)      Casein 7:16-cr-00626-KMK
                       Judgment   a Criminal Case              Document 152 Filed 10/25/18 Page 6 of 7
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                               Judgment- Page -"-6_ __   of ~7_ _ _ __
 DEFENDANT:                       Carson Morris
 CASE NUMBER:                     16 CR 00626 (KMK)                                               '1




                                            CRIMINAL MONETARY PENALTlES
      The defendant must pay the total criminal monetary penalties under the schedule of paJents on Sheet 6.
                                                                                                       I




                       Assessment                JVTA Assessment*                                                      Restitution
 TOTALS            $ 400.00                  $                              $                                      $



 D The determination of restitution is deferred until ____• An Amended Judgment                  ii. a Criminal Case (AO 245C) will be entered
      after such determination.

 D The defendant must make restitution (including community restitution) to the following ~ayees in the amount listed below.
                                                                                                           i

      If the defendant makes a partial payment, each payee shall receive an approximately propprtioned P-aYl!}ent, unless specified otherwise in
      the priority order or percentage payment column below. However, pursuant to 18 U.S.C; § 3664(1), all nonfederal victims must be paid
      before the United States is paid.                                                       !




 Name of Payee                              Total Loss**                        Restitution Orderid                             Priority or Percentage




 TOTALS                             $



 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the       D fine      D restitution.
        D the interest requirement for the       D fine        •   restitution is modified as followJ:

                                                                                                               I
  * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.                       l       .                        .
  ** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 1i3A of Title 18 for offenses committed on or
  after September 13, 1994, but before April 23, I996.                                                         ·
AO 245B (Rev. 02/18)     Casein7:16-cr-00626-KMK
                       Judgment   a Criminal Case              Document 152 Filed 10/25/18 Page 7 of 7
                       Sheet 6 - Schedule of Payments
                                                                                                             Judgment - Page    7     of   -7---
 DEFENDANT:                 Carson Morris
 CASE NUMBER:               16 CR 00626 (KMK)

                                                      SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A    X Lump sum payment of$             400.00               due immediately, balance due

            •     not later than                                  , or
            •     in accordance with   •    C,    •    D,    •     E, or     D F below; or
 B    •     Payment to begin immediately (may be combined with             • c,       •   D,or      0 F below); or
 C     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of     f _______       over a period of
                           (e.g., months or years), to commence _____ (e.g., 30 or 60 day~ after the date of this judgment; or
                                                                                                    I
                                                                                                    I
 D     D Payment in equal          _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _______ over a period of
                           (e.g., months or years), to commence - - - - ~ (e.g., 30 or 60 day.It) after release from imprisonment to a
            term of supervision; or

 E     D Payment during the term of supervised release will commence within                  i  (e.g., 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     D Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made t~ough the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the clerk of the court.                        ,

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.



 D     Joint and Several

       Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
       and corresponding payee, if appropriate.




 D     The defendant shall pay the cost of prosecution.

 D     The defendant shall pay the following court cost(s):

 •     The defendant shall forfeit the defendant's interest in the following property to the United States:


                                                                                                        I,




 Payments shall be applied iJ?. th~ following order: (1) assessment, (2) restitution principal, (3) restitution interest1 (4) fine principal, (5) fine
 interest, (6) community rest1tut1on, (7) JVTA assessment, (8) penalties, and (9) costs, mcludmg cost of prosecution and court costs.
